


110 HR 5158 IH: To direct the United States Postal Service to designate a

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5158
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To direct the United States Postal Service to designate a
		  single, unique ZIP Code for Windsor Heights, Iowa.
	
	
		1.Single, Unique ZIP Code for
			 Windsor Heights, IowaNot
			 later than 180 days after the date of the enactment of this Act, the United
			 States Postal Service shall designate a single, unique ZIP Code for Windsor
			 Heights, Iowa, that encompasses the entire city.
		
